DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  there is no article before the word ground fault in the recitation: “is installed so as to detect ground fault” (line 2).  The word “a” should be added before ground fault.  Appropriate correction is required.
Claims 1, 3, and 4 are objected to because of the following informalities:  the abbreviation of voltage values to “V0”, “Vcp”, and “Vcn” is informal and could be changed to an unabbreviated form in order to improve clarity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura U.S.P.G. Pub. No.: US 2018/0224493 in view of Kawamura et al. U.S.P.G. Pub. No.: US 2015/0285851.
Regarding Claim 1, Kawamura ‘493 teaches a ground fault detection device (see figure 1, 100) connected to an ungrounded battery (see [0032]) for estimating an insulation resistance of a system (see [0011]) where a battery is installed so as to detect ground fault (see [0032]), comprising: 
a capacitor that operates as a flying capacitor (see figure 1, C1 and [0035]); 
two C-contact switches (figure 1, 111 and 112 and discussed in [0037]) that switch a VO charging path including the battery and the capacitor (figure 1 teaches a voltage path in which current travels through the battery 300 and the capacitor C1; see [0042]), 

Kawamura Figure 1 (Vcn Path)

    PNG
    media_image1.png
    587
    770
    media_image1.png
    Greyscale

a Vcp charging path including the battery, a positive-side insulation resistance (RLp) that is an insulation resistance between a positive side of the battery and ground, and the capacitor (see the figure below in which 111 is open and 112 is closed, creating a path between the battery, capacitor, and a positive-side insulation resistance RLp), and 



Kawamura Figure 1 (Vcp Path)

    PNG
    media_image2.png
    587
    770
    media_image2.png
    Greyscale


Kawamura ‘493 is silent in explicitly disclosing an optical MOS-FET capable of blocking charge inflow to and charge outflow from the capacitor.  However, Kawamura ‘851 teaches an optical MOS-FET (figure 1, S0; alos see [0019] which states that S0 is an optical MOSFET) capable of blocking charge inflow to and charge outflow from the capacitor ([0029]-[0031] optical MOSFET switch S0 is controlled to increase or decrease capacitance of flying capacitor C1.  When the switch is ON, the capacitance is reduced to 1/10 of its OFF value, which blocks charge inflow and outflow to the capacitor).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Kawamura ‘493 with those of Kawamura ‘851 because it is favorable to have a switching device, the optical MOSFET, that reduces the capacitance of the flying capacitor by more than half of its original value (as discussed in Kawamura ‘851 [0030]-[0031]).
Regarding Claim 2, Kawamura ‘851, as applied to Kawamura ‘493 above in claim 1, teaches the ground fault detection device according to claim 1, wherein the capacitor and the optical MOS-FET are connected in series between common contacts of the two C-contact switches (in modifying Kawamura ‘493, capacitor C1 of Kawamura ‘493 would be replaced with the capacitor C1 and MOS-FET S0, seen in series in Kawamura ‘851, such that these components would be between common contacts of the two C-contact switches as seen in figure 1 of Kawamura ‘851).
Allowable Subject Matter
Claim 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE Claim 3, the prior art of record does not disclose or suggest “the control unit switches the Vcn charging path or the Vcp charging path to the measurement path, and turns off the optical MOS-FET, and the control units, if a value of the charge voltage measurement acquired is less than or equal to a predetermined reference value, switches path back to the Vcn charging path or the Vcp charging path and turns on the optical MOS-FET,” in combination with the other claim limitations.  Claim 5 depends from base Claim 3, and therefore this claim would also be allowable if all preceding base claims were in condition for allowance.  
RE Claim 4, the prior art of record does not disclose or suggest “wherein the control unit switches the Vcn charging path or the Vcp charging path to the measurement path, and turns off the optical MOS-FET, and the control units, if a value of the charge voltage measurement acquired is less than or equal to a predetermined reference value, switches path back to the Vcn charging path or the Vcp charging path and turns on the optical MOS-FET,” in combination with the other claim limitations.  Claim 6 depends from base Claim 4, and therefore this claim would also be allowable if all preceding base claims were in condition for allowance. 
RE Claim 7, the prior art of record does not disclose or suggest “wherein the control unit, when switching either or both of the two C-contact switches, turns off the optical MOS-FET immediately before switching, and turns back on the optical MOS-FET after switching is completed,” in combination with the other claim limitations.  
RE Claim 8, the prior art of record does not disclose or suggest “wherein the control unit, when switching either or both of the two C-contact switches, turns off the optical MOS-FET immediately before switching, and turns back on the optical MOS-FET after switching is completed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A HARRISON/Examiner, Art Unit 2852